DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Papasakellariou (US Application 2016/0337157, hereinafter Papasakellariou).
Regarding claims 1, 7, 13, Papasakellariou discloses a method, an apparatus  and a non-transitory computer readable storage medium(Fig. 4), comprising: 
at least one processor (240, 325), a memory ( 260, 330)storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor to: 
 ([0069]-[0070], which recites an uplink control channel that caries uplink control and DMRS as claimed by the instant application);
 determining, for each of the N resource subsets, a quantity of symbols used to carry the DMRS, wherein the quantity of symbols used to carry the DMRS is one of at least two candidate symbol quantities([0069]-[0070], which recites an uplink control channel that caries uplink control and DMRS as claimed by the instant application);
 and 
sending, the uplink control channel by using the resource set([0069]-[0070], which recites transmitting the uplink control channel as claimed by the instant application).  
Regarding claims 2, 8,14, Papasakellariou discloses the method according to claim 1, wherein the determining, for each of the N resource subsets, a quantity of symbols used to carry the DMRS comprises: determining, for each of the N resource subsets based on a payload of the uplink control information, the quantity of symbols used to carry the DMRS(Figs 15-16,  18, [0117]-[0124]).  
Regarding claims 3, 9, 15, Papasakellariou discloses the method according to claim 1, wherein the determining, for each of the N resource subsets, a quantity of (Figs 15-16, 18, [0117]-[0124]).    
Regarding claims 4, 10, 16, Papasakellariou discloses the method according to claim 1, wherein one resource subset is one frequency hopping part([0086]).  
Regarding claims 6, 12, 18,  Papasakellariou discloses the method according to claim 1, wherein a format of the uplink control channel is a first format, wherein a length of a cyclic prefix (CP} used for the uplink control channel is a first CP length, and wherein the at least two candidate symbol quantities correspond to the first format and the first CP length([0063],[0077],[0099],[0104]).  
Allowable Subject Matter
Claims 5, 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461